Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 1 of 47




                        Exhibit A
    Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 2 of 47




IN THE HIGH COURT OF JUSTICE                         Case No. HC-2016-002798
BUSINESS AND PROPERTY COURTS
OF ENGLAND AND WALES
BUSINESS LIST (ChD)

Assigned to: THE HON MR JUSTICE MICHAEL GREEN

BETWEEN:

             RAS AL KHAIMAH INVESTMENT AUTHORITY
                                       Claimant and Defendant to Counterclaim


                                   -and-
                            FARHAD AZIMA
                                                Defendant and Counterclaimant


                                   -and-
                             STUART PAGE
                                     First Additional Defendant to Counterclaim


                                   -and-
                         DAVID NEIL GERRARD
                                   Second Additional Defendant to Counterclaim


                                   -and-
                             DECHERT LLP
                                    Third Additional Defendant to Counterclaim


                                   -and-
                JAMES EDWARD DENISTON BUCHANAN
                                   Fourth Additional Defendant to Counterclaim
               _____________________________________________

                 Draft AMENDED COUNTERCLAIM AND
                CLAIM AGAINST ADDITIONAL PARTIES
               _____________________________________________




                                                                              1
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 3 of 47




As the counterclaim has been remitted for a fresh trial taking account of further evidence, and
is also brought against further parties, this pleading sets out the case afresh, as follows.


I.     THE PARTIES

1.     The Counterclaimant, Mr Azima, is a businessman and US citizen with many decades
       of experience in the aviation industry.

2.     The Defendant to the Counterclaim (‘RAKIA’) is the investment authority of the
       Emirate of Ras Al Khaimah (‘RAK’), which is one of the seven Emirates that comprise
       the United Arab Emirates. Mr Azima has had commercial dealings with RAKIA over
       several years.

3.     In addition to RAKIA, Mr Azima brings this Counterclaim against four further
       defendants (the ‘Additional Defendants’) as follows:

        a.     Mr Stuart Page is an investigator. He operates in the Middle East and other
               jurisdictions. Mr Page was RAKIA’s agent at all material times.

        b.     Mr Neil Gerrard is a solicitor. In 2014 he was engaged by RAKIA.

        c.     Dechert LLP (‘Dechert’) is the law firm in which Mr Gerrard was a partner
               until late 2020. Dechert is liable for the acts and omissions of Mr Gerrard
               pleaded below.

        d.     Mr James Buchanan was employed by RAK Development LLC from
               September 2014 following an introduction by Mr Gerrard. From November
               2014, Mr Buchanan was authorised by RAKIA to undertake various activities
               on its behalf.

        e.     RAKIA is primarily and/or vicariously liable for the acts and omissions of the
               Additional Defendants pleaded below and/or has ratified them. RAKIA and the
               Additional Defendants are jointly responsible for the wrongs set out below.

4.     The Defendants and others have sought to conceal the matters complained of and the
       true facts continue to emerge. Mr Azima’s right later to seek to join further parties
       shown to be responsible for the events described below is reserved.




                                                                                               2
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 4 of 47




II.    BACKGROUND AND PROCEDURAL CONTEXT

5.     Between 2015 and 2016, Mr Azima’s computers and email accounts were unlawfully
       hacked, without his knowledge or authority.

6.     Approximately 30GB of Mr Azima’s private and confidential data was released on to
       the internet in August and September 2016 (“the hacked data”). Additional leaks to
       Mr Azima’s private and confidential data were subsequently published including in
       2017 and 2019.

7.     RAKIA brought proceedings against Mr Azima in tort in September 2016, alleging
       fraud and conspiracy; relying on documents and information extracted from the hacked
       data.

8.     Mr Azima alleged amongst other things that RAKIA was responsible for hacking his
       emails and other documents and for related wrongdoing including the publication of his
       data online, and brought a counterclaim against RAKIA.

9.     RAKIA claimed to have discovered the hacked material on publicly available sources
       on the internet.

10.    Following a trial (‘the First Trial’):

       a.      various of RAKIA’s claims were upheld and RAKIA was awarded damages,
               pre-judgment interest and costs;

       b.      it was found that RAKIA’s responsibility for the hacking had not been
               established and the counterclaim was dismissed.

11.    Mr Azima appealed. By its order made on 15 March 2021, the Court of Appeal:

       a.      set aside the dismissal of the counterclaim and ordered that the hacking issue
               was to be remitted for a further trial;

       b.      directed that the findings made on the hacking issue were not to be binding in
               the remitted trial;

       c.      ordered that in the event that Mr Azima succeeded on the hacking issue in the
               remitted trial, the orders made as to costs and interest were to be set aside and
               would be in the discretion of the judge hearing the remitted trial;




                                                                                              3
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 5 of 47




       d.     granted two applications made by Mr Azima to admit new evidence relating to
              the hacking issue;

       e.     held that even if Mr Azima succeeds in establishing that RAKIA was
              responsible for the hacking, its claims should not be struck out and the evidence
              so obtained should not be excluded.

12.    Mr Azima has sought permission from the Supreme Court to appeal against (i) the latter
       of those findings; (ii) the rejection of his defence of set-off; and (iii) the dismissal of
       his appeal against one of RAKIA’s claims. If permission to appeal is granted and the
       appeal is allowed, Mr Azima will rely on the hacking in defence of RAKIA’s claims
       and will amend this counterclaim as appropriate.

13.    Mr Azima brings this counterclaim in accordance with the Court of Appeal’s judgment
       and Order, adding the Additional Defendants on the basis that they are jointly and
       severally liable for the hacking and related wrongs.

14.    The hacking was covert, and RAKIA and the Additional Defendants have conspired to
       cover up and conceal the true facts. The facts have emerged over time, including in the
       stages summarised below, and continue to emerge.

15.    The facts known by the opening of the First Trial included:

       a.     In around 2014, RAKIA was in a bitter dispute with its former CEO, Dr Khater
              Massaad.

       b.     By around March 2015, RAKIA had identified that Mr Azima was working with
              Dr Massaad, managing a “team” in the US working to draw attention to
              allegations of human rights abuses in RAK; and a “Project Update” Report
              proposed action against Mr Azima and his team, including steps to “gather
              intelligence on their progress in order to monitor their activities and attempt to
              contain or ruin their plans”.

       c.     Shortly after the Project Update, the Ruler of RAK (HH Sheikh Saud bin Saqr
              Al Qasimi, (‘the Ruler’)) gave instructions to Mr Buchanan and other advisers
              to “target” and “go after” Mr Azima.

       d.     In around October 2015, unauthorised access was obtained to one of Mr
              Azima’s email accounts; and another account was accessed in 2015 and early
              2016 from India and Bulgaria (where Mr Azima had not been present).

                                                                                                4
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 6 of 47




       e.     In late December 2015, a RAKIA document sent to Mr Gerrard stated that
              “through a series of investigations” it had been “established as fact” that Mr
              Azima had “orchestrated” certain frauds.

       f.     In July 2016, Mr Gerrard told Mr Azima at a meeting between them and Mr
              Buchanan that if Dr Massaad did not agree to a settlement of his dispute, Mr
              Azima would be rendered “collateral damage.”

       g.     The dispute was not settled and within weeks, over 30GB of Mr Azima’s
              confidential and/or private data were placed online on torrent sites (the
              ‘Torrents’) in three tranches.

16.    During the First Trial it emerged amongst other things that:

       a.     The Project Update had been provided by Mr Page, and his denials in his witness
              statement that he had provided any written briefings or had any knowledge of
              Mr Azima in 2015 were false and dishonest.

       b.     Mr Gerrard, Mr Buchanan and the Ruler had provided witness statements which
              deliberately minimised Mr Page’s role and the Project Update.

       c.     Mr Buchanan gave evidence that his knowledge of Mr Azima’s allegedly
              fraudulent conduct had been derived from sight of the hacked materials.

       d.     As a matter of law and/or by inference, it followed that RAKIA’s knowledge of
              Mr Azima’s allegedly fraudulent conduct had been derived from sight of the
              hacked materials.

       e.     RAKIA’s account that it had ‘discovered’ the hacked materials on websites
              through Mr Page and an associate, Mr Halabi, was false and dishonest.

17.    Shortly after Judgment was handed down:

       a.     Mr Gerrard notified the Court that there were ‘inaccuracies’ in the evidence he
              had given under cross-examination during the trial concerning his interrogations
              of the former general counsel of RAKIA, Mr Karam Al Sadeq.

       b.     Mr Gerrard served a ‘corrective’ witness statement showing that his evidence
              had been materially wrong; but did not satisfactorily explain how he had come
              to give ‘inaccurate’ evidence or the delay in correcting it.




                                                                                            5
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 7 of 47




18.    Following the First Trial, searches located more than 150 surviving ‘spear-phishing’
       emails received by Mr Azima and others associated with him in 2015 immediately after
       the Project Update and in the months following, which:

       a.     had common features including timing, recipients, the use of common spoofed
              sender accounts and content, and the inclusion of false content tailored
              specifically to the recipients;

       b.     pointed to a single ‘spear-phishing’ campaign targeting Mr Azima and
              associated persons.

19.    A witness statement of an investigator, Mr Jonas Rey, records that he was informed by
       an unidentified source in India that from about October 2014, multiple firms in India
       had been approached by Mr Page to hack Mr Azima.

20.    Bank statements of an Indian firm, CyberRoot Risk Advisory Private Limited
       (‘CyberRoot’) were revealed in other proceedings in late January 2021:

       a.     Which show that over $1m had been paid to it between 2015 and 2017 by a
              company (Vital Management Services - ‘Vital’) controlled by Mr Nicholas Del
              Rosso;

       b.     At least a material part of which relate to work for RAKIA on the instructions
              of Mr Gerrard and/or Dechert.

21.    It has subsequently been revealed that the bank statements also show substantial
       payments to CyberRoot by Gravitas International LLC (‘Gravitas’), an enterprise
       owned and controlled by Mr Buchanan.

22.    A former CyberRoot employee has admitted to Mr Rey:

       a.     that he and others at CyberRoot had hacked Mr Azima’s computers and emails;

       b.     that he did so on the instructions of Vital, in turn taking instructions from
              Dechert, on RAKIA’s behalf.

23.    In early 2020, Mr Al Sadeq brought proceedings against Mr Gerrard, Dechert, and two
       other solicitors at Dechert (Mr David Hughes and Ms Caroline Black), alleging that he
       was mistreated and tortured while in custody in RAK and that they participated in and
       are liable for this abuse. In those proceedings:



                                                                                          6
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 8 of 47




        a.      Mr Al Sadeq’s solicitors are Stokoe Partnership (‘Stokoe’).

        b.      Stokoe obtained Norwich Pharmacal relief in regard to attempts to hack its
                systems and obtain its confidential information, and Mr Patrick Grayson was
                identified as having given instructions for those activities and having himself
                received instructions from and worked closely with Mr Del Rosso.

24.     Mr Grayson (working for GPW, a company associated with him) also provided services
        to RAKIA in regard to the RAK Project, but his involvement was not disclosed by
        RAKIA when it was ordered in 2018 to identify the investigative entities that it
        engaged. The nature of those services remains under investigation, and Mr Azima
        reserves the right to apply to join Mr Grayson as a defendant if it emerges that he was
        party to the hacking or other wrongdoing against Mr Azima alleged herein.

25.     Mr Page has also been sued by Stokoe, and in August / September 2020 told Mr
        Buchanan that “if I have to implicate Nick / Patrick, Decherts, Neil and the boss to get
        me out of this I will” (referring to Mr Del Rosso, Mr Grayson, Dechert, Mr Gerrard and
        the Ruler).

26.     Mr Azima reserves the right to develop or amend his case as further information comes
        to light.


III.    THE HACKING


A.      THE “RAK PROJECT”

27.     Dr Khater Massaad was the CEO of RAKIA for several years until 2012. A dispute
        developed between Dr Massaad and RAKIA in which:

        a.      Dr Massaad asserted that RAKIA owed him substantial sums in connection with
                his service as CEO, and

        b.      RAKIA claimed that Dr Massaad had been responsible for mismanagement and
                wrongdoing including embezzlement.

28.     RAKIA sought to obtain information about Dr Massaad and persons whom it perceived
        to be associated with him, including Mr Azima.




                                                                                              7
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 9 of 47




29.    These activities were at times referred to by individuals on RAKIA’s side as the “RAK
       Project”.


B.     RAKIA’S AGENTS

30.    In connection with its disputes with Dr Massaad and persons whom it perceived to be
       associated with him, including Mr Azima, RAKIA engaged Dechert LLP, and its
       partners Mr Gerrard and Mr David Hughes to act on its behalf.

31.    RAKIA, directly or through Dechert LLP, engaged investigators and other persons and
       entities, to investigate and gather information from and about Dr Massaad and persons
       whom it perceived to be associated with him, including, Mr Azima. The persons and
       entities engaged included:

       a.     Mr Page (and companies controlled by him, including Stuart Page MEFZ);

       b.     Mr Del Rosso (and Vital);

       c.     Karv Communications (‘Karv’), whose employees included Mr Andrew Frank
              and Mr Amir Handjani;

       d.     Mr Patrick Grayson (and GPW).

32.    At all material times from late 2014, Mr Buchanan:

       a.     was employed by RAK Development LLC, to manage certain of RAKIA’s
              affairs; and

       b.     had authority to take steps on RAKIA’s behalf pursuant to a power of attorney.

33.    On behalf of RAKIA, channels of communication used in relation to the RAK Project
       and the wrongs set out below included:

       a.     Mr Buchanan providing instructions to Mr Gerrard;

       b.     Mr Gerrard providing instructions to Mr Del Rosso and Vital; and

       c.     Mr Buchanan and Mr Gerrard providing instructions to Mr Page and his
              companies.

34.    The Additional Defendants, Mr Del Rosso and Mr Grayson (and their companies) were
       at all material times agents or servants of RAKIA, and:



                                                                                          8
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 10 of 47




        a.    their knowledge and conduct in connection with the “RAK Project” is
              attributable to RAKIA, which is thus primarily liable;

        b.    RAKIA is vicariously liable for their acts or omissions; and/or

        c.    RAKIA has ratified their acts or omissions.


       1.     Mr Page

35.    Mr Page:

        a.    was engaged by RAKIA to perform investigatory and related work on the RAK
              Project;

        b.    provided briefings and reports on the RAK Project approximately once a month;

        c.    adopted with RAKIA an intentional policy of destroying the written reports
              after each briefing with the intention of keeping their contents secret;

        d.    received very substantial remuneration of at least $100,000 per month; from
              which it is to be inferred that the services he provided were either very
              substantial or risky.

36.    Mr Page has been implicated in or connected to hacking and other wrongdoing in other
       proceedings:

        a.    In Dubai Aluminium v Al Alawi [1998] EWHC 1202 (Comm), it was found that
              a sub-agent engaged by Mr Page obtained confidential information using illegal
              pretext calls.

        b.    Mr Page was engaged by the Board of Control for Cricket in India to investigate
              several board members and players in 2013-2014. Following that appointment,
              confidential emails passing between individuals the subject of the inquiry were
              circulated to the media.

        c.    In JSC BTA Bank v Ablyazov [2018] EWHC 259 (Comm), it was found that the
              claimant bank was contacted in early 2016 by Mr Page, claiming to act for
              unnamed Israeli hackers who had extracted information from a computer
              belonging to a Mr Aggarwal, an accountant, and seeking to find out whether the
              bank was interested in obtaining the information.



                                                                                           9
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 11 of 47




        d.    In Re Al M [2019] EWHC 3415 (Fam) it was found that serious criminal conduct
              had been undertaken by someone acting for the Ruler of Dubai, later identified
              by Court order on 28 September 2020 as Mr Page.

37.    A witness statement of an investigator, Mr Rey, records that he was informed by an
       unidentified source in India that from about October 2014, multiple firms in India had
       been approached by Mr Page to hack Mr Azima.

38.    It is to be inferred that Mr Page:

        a.    has connections with and access to hackers;

        b.    has worked with hackers;

        c.    is prepared to undertake serious wrongdoing on behalf of his clients.




       2.     Mr Del Rosso

39.    Mr Del Rosso and Vital:

        a.    Acted on behalf of RAKIA in obtaining services from CyberRoot at a cost
              which indicates that the services were unusual or very substantial;

        b.    Acted on behalf of RAKIA in arranging for the download of hacked data from
              the Torrents.

40.    Mr Azima has brought separate proceedings against Mr Del Rosso and Vital in respect
       of the hacking in the US Federal Courts in North Carolina (where Mr Del Rosso and
       Vital are located).


C.     THE PROJECT UPDATE

41.    By about February 2015, RAKIA:

        a.    had used investigators to gather information on Mr Azima and others working
              with him;

        b.    had identified Mr Azima as an adversary.

42.    In March 2015 Mr Page provided the Project Update to at least Mr Buchanan and Mr
       Gerrard, and briefed the Ruler on its contents.

                                                                                          10
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 12 of 47




43.    A copy of the Project Update:

        a.    accidentally survived RAKIA’s and Mr Page’s deliberate document destruction
              policy; and

        b.    has been disclosed in very redacted form.

44.    Mr Page:

        a.    reported “[in] continuation to our previous report” that Mr Azima was
              managing a team in the US working for Dr Massaad to spread information about
              human rights abuses in RAK and that Dr Massaad had identified that Mr Gerrard
              was central to the cover up of those abuses. (The team also included Mr Kirby
              Behre, a US lawyer who had acted for Dr Massaad and Mr Azima; and
              Christopher Cooper, a PR consultant, both of whom were later also targeted, as
              described below);

        b.    proposed taking action against Mr Azima and the “US team”, including steps to
              “gather intelligence on their progress in order to monitor their activities and
              attempt to contain or ruin their plans”.

45.    In his witness statement for the First Trial, Mr Page:

        a.    gave dishonest evidence that he had “invariably” reported to RAKIA orally and
              had first heard of Mr Azima in 2016;

        b.    intentionally concealed the facts that:

                   i. he was the author of the Project Update;

                  ii. he had provided it to both Mr Buchanan and Mr Gerrard;

                  iii. he reported to the Ruler and RAKIA, both orally and about half the time
                      in writing, and had provided some 30 such reports over the course of his
                      engagement;

                  iv. he and RAKIA had operated a deliberate document destruction policy
                      in order to keep those reports secret.




                                                                                           11
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 13 of 47




46.    Witness statements for the First Trial were also provided by Mr Gerrard (two), Mr
       Buchanan (three) and the Ruler (one). As to these:

        a.     Mr Gerrard’s statements made no reference to the Project Update and suggested
               that Mr Gerrard had first encountered Mr Page in August 2016;

        b.     Mr Buchanan’s statements made no reference to the Project Update or to Mr
               Buchanan’s dealings with Mr Page in 2015;

        c.     The Ruler’s witness statement made no reference to Mr Page and suggested that
               he was not aware of the Project Update or its contents.

47.    It is to be inferred that:

        a.     Each of Mr Page, Mr Gerrard, Mr Buchanan and the Ruler intentionally
               concealed the true facts about the Project Update and Mr Page’s reporting to
               RAKIA.

        b.     RAKIA and Mr Page intended to procure the obtaining of Mr Azima’s
               confidential information including through hacking.

        c.     Those proposals were acted on including by procuring the hacking.


D.     THE RULER’S INSTRUCTIONS TO “TARGET” AND “GO AFTER” MR
       AZIMA

48.    On or around 4 April 2015, the Ruler instructed Mr Buchanan to “target” Mr Azima.

49.    Mr Buchanan discussed that instruction with Mr Handjani and Mr Naser Bustami (who
       sat on the board of RAK Development LLC), and Mr Bustami proposed that he, Mr
       Buchanan and Mr Handjani meet so as to “hook up and coordinate our attack”.

50.    On or around 19 July 2015, the Ruler instructed Mr Bustami to “go after” Mr Azima.
       Mr Bustami passed on that instruction to Mr Buchanan, who discussed it with Mr
       Handjani.

51.    It is to be inferred that:

        a.     the Ruler’s instructions were prompted by the information conveyed in the
               Project Update and other such reports by Mr Page;




                                                                                         12
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 14 of 47




        b.     the Ruler’s instructions were acted on by RAKIA’s agents taking steps to
               procure the hacking of Mr Azima’s data.


E.     MALICIOUS EMAILS RECEIVED BY MR AZIMA AND OTHERS

52.    A ‘phishing’ email is an email that seeks to trick the recipient into clicking on a
       malicious hyperlink or opening a malicious attachment and a ‘spear-phishing’ email is
       a ‘phishing email’ which targets specific individual(s) by including material
       specifically pertinent to the target.

53.    At around the time of and in the months following the Project Update, Mr Azima and
       other persons associated with him and with Dr Massaad received a significant number
       of malicious emails including ‘spear-phishing’ and ‘phishing’ emails. Details of those
       of them which it has been possible to identify are set out in Schedule A.

54.    The content, timing, provenance and other characteristics of these emails indicates that
       they (or a significant number of them) were sent as part of a single campaign targeting
       the recipients. Amongst other things:

        a.     Five emails with identical or very similar content were sent to Dr Massaad, Mr
               Azima, Mr Cooper and Dr Massaad’s assistant (Ms Beudjekian) on 19-21 May
               2015:

                   i. The emails included subject lines and contents referring to “Star
                       Industrial Holdings Limited”, which is a company owned by Dr
                       Massaad.

                   ii. The same spoof sender email address is used in four of the five emails.

                  iii. The emails contained malicious links that sought to capture personal
                       login details from the recipients.

        b.     There are numerous other instances in which the same spoof email address was
               used to send substantively identical malicious emails to multiple recipients
               within very short periods of time.

        c.     Mr Azima was targeted with phishing emails falsely purporting to be from
               family members, or business associates, including an email purporting to be
               from Ms Beudjekian.


                                                                                            13
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 15 of 47




        d.    Mr Behre was targeted with emails purporting to be from family or business
              associates.

        e.    Mr Behre received a series of emails beginning on 26 March 2015 (which is the
              date shown on the Project Update document).

        f.    Mr Azima received a series of emails beginning on 7 April 2015, several days
              after the Ruler’s instruction to “target” Mr Azima.

        g.    Mr Azima received further emails in August 2015, following the Ruler’s
              instruction to “go after” him.

        h.    Mr Cooper received dozens of emails in April and May 2015.

        i.    Emails were sent with false news regarding Mr Azima and Dr Massaad and their
              business operations.

        j.    Emails were sent to Mr Adams and Ms Azadeh (who were both employees of
              Mr Azima, who had dealings with RAKIA in 2015) falsely purporting to be
              from the other.

        k.    Identical or similar technical characteristics are present in the vast majority of
              the malicious emails. The nature of these characteristics will be addressed in
              expert evidence.

55.    It is to be inferred that these emails were sent by persons acting on RAKIA’s direct or
       indirect instructions (and/or on the instructions of one or more of the Additional
       Defendants, acting on behalf of RAKIA).


F.     SUSPICIOUS ACCESS TO CERTAIN EMAIL ACCOUNTS

56.    Mr Azima’s email accounts were accessed on a number of occasions in 2015 and 2016
       prior to the publication of the hacked material, including:

        a.    On multiple occasions between 13 and 15 October 2015, his account
              “fa@fa1.us”, was accessed from IP addresses that are unfamiliar to Mr Azima;




                                                                                             14
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 16 of 47




        b.     Another account, “fa@farhadazima.com”, was accessed from several countries
               with which Mr Azima had no connection, including India (in 2015) and Bulgaria
               (in around May 2016).

        c.     Unknown other instances including in regard to both these and other email
               accounts.


G.     THE “VIEW FROM THE WINDOW” DOCUMENT

57.    A document prepared by a consultant to RAKIA at the end of December 2015 (entitled
       ‘View from the Window’) and sent by Mr Frank to Mr Gerrard on 4 January 2016
       (approximately 7 months prior to the publication of the hacked material on the internet),
       stated that “through a series of investigations” it had been “exposed as fact” that, “FA
       [Mr Azima], a U.S. citizen, appears to have orchestrated, if not (fully) participated in
       numerous fraudulent activities”.

58.    Mr Buchanan:

        a.     was the person within RAKIA leading the “RAK Project”;

        b.     gave evidence at the First Trial that he had only believed Mr Azima to be
               involved in alleged fraudulent activities through sight of the hacked material,
               and claimed not to have seen the View from the Window document.

59.    RAKIA, Mr Buchanan and Mr Gerrard have not explained where any alleged fraud had
       been “exposed as fact” other than through the hacked material.

60.    It is to be inferred that:

        a.     RAKIA or its agents had by then obtained at least some access to Mr Azima’s
               confidential data; and

        b.     that was the basis for the statements in the document.


H.     THE RULER’S “WIDER OBJECTIVES”

61.    On 2 March 2016, Mr Azima entered into a Settlement Agreement with RAKIA in
       regard to certain claims against RAKIA by HeavyLift International Airlines FZC
       (‘HeavyLift’), a company owned by Mr Azima.



                                                                                             15
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 17 of 47




62.    The Settlement Agreement was drafted by Mr Gerrard and/or Dechert, and included:

        a.     an express duty of good faith, binding on Mr Azima and HeavyLift, but not on
               RAKIA;

        b.     an English jurisdiction and choice of law clause.

63.    Mr Buchanan and Mr Bustami recommended that the Ruler approve RAKIA entering
       into the Settlement Agreement and described the good faith clause as “the key clause
       in this agreement bearing in mind your wider objectives”.

64.    It is to be inferred that:

        a.      The “wider objectives” referred to were obtaining the means of attacking Mr
               Azima through litigation in London and associated publicity;

        b.     The good faith clause was key because it would enable RAKIA later to make
               damaging allegations against Mr Azima which would attract significant
               publicity (regardless of whether any claims were ultimately upheld);

        c.     RAKIA already believed at that stage that such claims might be possible,
               because it had by then already begun to obtain access to and analyse (at least
               some of) Mr Azima’s data.


I.     THE MEETING OF 16 JULY 2016

65.    On 16 July 2016, a meeting was held between Mr Azima, Mr Buchanan, Mr Gerrard,
       and an associate in Mr Gerrard’s firm, Dechert.

        a.     Prior to the meeting, and with Mr Buchanan’s knowledge, Mr Gerrard had
               questioned Mr Azima on whether he had or had not acted in the interests of the
               Ruler, and referred to HeavyLift and Eurasia Hotel Holdings Limited (a
               company that had been incorporated on Mr Azima’s instructions).

        b.     That exchange suggested that he had knowledge or suspicions about the conduct
               of those companies; which would be inconsistent with Mr Buchanan having
               only believed that Mr Azima had been involved in any alleged fraudulent
               activities upon seeing the hacked data unless they had already had some sight
               of that data.

        c.     At the meeting:

                                                                                          16
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 18 of 47




                  i. Mr Gerrard wanted Mr Azima to shift his alignment to assist RAKIA in
                      its dispute with Dr Massaad;

                  ii. Mr Gerrard told Mr Azima that if he did not do so and Dr Massaad would
                      not agree to a settlement, Mr Azima would be made “collateral damage”
                      in the ensuing battle.

66.    It is to be inferred that RAKIA. Mr Buchanan and Mr Gerrard by then had knowledge
       of Mr Azima’s confidential data and anticipated that the data would be publicised and
       otherwise used by RAKIA against Mr Azima.


J.     THE EMAILS “BREAKING THE NEWS”

67.    On 15 August 2016, Mr Gerrard emailed Mr Del Rosso:

       “I've had another call from Stuart who confirms again that there is a website
       on FA. He seems to think it's been generated from a UAE source. I've asked
       for details. He said he would try and get them to me. Can you undertake a
       search for it?”

68.    Mr Gerrard and Mr Del Rosso exchanged further emails on 15 and 16 August 2016 and
       Mr Gerrard stated that he would ask “Stuart” (ie, Mr Page) for further details and
       information.

69.    On 16 August 2016, Mr Buchanan emailed Mr Frank and Mr Handjani, copying in Mr
       Gerrard:

        “Good morning. I have been informed by Stuart last night that there is an
        internet site that is carrying a huge amount of material relating to FA - I
        will get you the link later. I have asked Neil to have a team start reviewing
        the material as a matter of urgency. At this time, I have no idea whether
        this relates to us or whether it is of value in respect of our ongoing dispute
        with KM. More importantly, I cannot tell you whether there is anything on
        the site about which we should have any concern. Clearly, it would be very
        interesting to know who is behind this action - Stuart tells me it is UAE
        based. We will speak later. Jamie”

70.    These emails suggest that the existence of the websites was first reported to RAKIA by
       Mr Page in and around 15 to 16 August 2016.

        a.    That suggestion is false because:

                                                                                          17
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 19 of 47




                  i. RAKIA’s evidence at the First Trial was that Mr Gerrard and Mr Del
                      Rosso, and Mr Buchanan and Mr Gerrard, had discussed the websites
                      on 8 or 9 August 2016.    Mr Gerrard gave evidence that he discussed
                      the websites with Mr Del Rosso after being told about them by Mr Page.

                 ii. Mr Del Rosso, on Mr Gerrard’s instruction, had already engaged NTi to
                      download the data on 12 August 2016.

                iii. Mr Page gave evidence that he only contacted Mr Gerrard once
                      regarding the websites.

                 iv. Mr Gerrard did not seek details from Mr Page.

                 v. Mr Buchanan did not later send the link to Mr Frank or Mr Handjani.

                 vi. Mr Frank and Mr Handjani did not reply to Mr Buchanan.

                vii. Mr Handjani gave evidence that he did not in 2016 know who “Stuart”
                      was.

        b.    It is to be inferred that the emails were intentionally written to confect a
              documentary trail purporting to evidence the ‘innocent discovery’ of the
              Torrents.


K.     THE TORRENTS

71.    In August and September 2016, around 30 GB of Mr Azima’s data appeared in three
       tranches on online anonymous peer-to-peer platforms known as torrents (the
       ‘Torrents’).

        a.    The data included confidential, personal and private data accumulated over 10
              years, and a substantial number of privileged communications.

        b.    The first tranche comprised data of around 27.775 GB and appeared on or
              around 4 August 2016.

        c.    The second tranche comprised data of around 10.33 MB and appeared on or
              around 30 August 2016.

        d.    The third tranche comprised data of around 4.43 GB and appeared on or around
              8 September 2016.


                                                                                         18
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 20 of 47




72.    The data

        a.   was obtained without Mr Azima’s authorisation;

        b.   included emails taken from 10 email accounts belonging to Mr Azima and Mr
             Adams (the Chief Financial Officer of Heavylift):

                    i. cfo@globalsubdive.com

                   ii. fa@alphaavia.com

                   iii. fa@fa1.us

                   iv. farhad@farhadazima.com

                   v. farhadazima@yahoo.com

                   vi. farhadusa@me.com

                  vii. fazima@gmail.com

                  viii. HH@fathers.church

                   ix. ray.adams@algkc.com

                   x. ray@jfjintl.com;

        c.   included Mr Azima’s appointments, call history, photos, recordings, SMS
             messages, Viber messages, videos, voicemails, WhatsApps, contacts and notes;

        d.   included around: (i) 161,702 emails; (ii) 13,736 photographs or other images;
             and (iii) 840 voice recordings.

        e.   included material of the most personal kind about Mr Azima and his family.

73.    RAKIA:

        a.   accessed all 30 GB of data;

        b.   procured the publication of all of the data on the Torrents (including the personal
             material);

        c.   analysed the hacked material;

        d.   on 23 September 2016, represented by Dechert, sent a pre-action letter to Mr
             Azima’s referring to various of Mr Azima’s confidential documents and
             attaching some of them;



                                                                                             19
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 21 of 47




        e.    on 30 September 2016, commenced proceedings against Mr Azima relying on
              documents from the hacked material;

        f.    relied on the data in the First Trial.

74.    In the course of First Trial, RAKIA’s case as to how it obtained the hacked data and as
       to its knowledge of who created the Torrents:

        a.    Was first set out in a witness statement from its solicitor, Mr Hughes, on 13 July
              2018 - that a public relations company which had been monitoring internet
              publications on its behalf discovered publicly available links to BitTorrent
              websites.

        b.    Was changed in pleadings signed on 6 November and 11 December 2018, which
              said that:

                   i. Mr Page had been informed of the existence on publicly available links
                      of the first Torrent by Mr Majdi Halabi, and that Mr Page then informed
                      Mr Gerrard of this, who informed Mr Buchanan;

                  ii. Mr Page later learned of publicly available links to the second Torrent,
                      and informed Mr Gerrard of these.

75.    That account was not supported by any documentary evidence at all, and there were
       significant inconsistencies in it, including the following:

        a.    Mr Halabi’s evidence was that he had found two links to the first Torrent on one
              occasion which he then provided to Mr Page in a single communication. Mr
              Page’s evidence was to the same effect. However, an email sent by Mr Del
              Rosso on 9 August 2016 stated that two websites had been identified at two
              different points in time;

        b.    The 15 and 16 August 2016 ‘breaking the news’ emails referred to above are
              inconsistent with the email sent by Mr Del Rosso on 9 August 2016, and with
              Mr Page’s evidence that he contacted Mr Gerrard about the websites only once;

        c.    While RAKIA said the materials were publicly accessible, they were not
              accessible when a contractor appointed by Mr Del Rosso to download it first
              attempted to do so (on and prior to 22 August 2016). The first Torrent only
              became allegedly accessible after NTi raised the difficulty with Mr Del Rosso;


                                                                                             20
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 22 of 47




        d.    The ‘public accessibility’ of the materials is contradicted by the fact that the
              materials subsequently could not be accessed by RAKIA’s own expert in
              proceedings brought by Mr Azima in the United States.

76.    The case RAKIA presented as to how it obtained the hacked data and as to its
       knowledge of who created the Torrents was:

        a.    untrue;

        b.    known by Mr Page and Mr Halabi to be untrue;

        c.    by inference (including in view of the matters set out below in respect of
              CyberRoot), known by Mr Buchanan, Mr Gerrard and Mr Del Rosso to be
              untrue;

        d.    through all of those individuals, known by RAKIA to be untrue.


L.     CYBERROOT

77.    Between 28 July 2015 and 22 September 2017, Vital made 35 payments totalling
       $1,018,046.39 to CyberRoot.

78.    At least a substantial portion of those payments was for work performed for RAKIA,
       on the instructions of Mr Del Rosso, in turn instructed by Mr Gerrard and/or Dechert.

79.    Gravitas also made substantial payments to CyberRoot in the same period, by inference
       on behalf of RAKIA.

80.    CyberRoot is a ‘hack-for-hire’ firm and hacked Mr Azima’s emails and devices on
       behalf of RAKIA. That conclusion is supported by the following facts:

        a.    An employee of Cyber Root, Preeti Thapliyal, was previously employed by
              BellTrox InfoTech Services (‘BellTrox’).

        b.    BellTrox has been publicly implicated in hacking. On 11 February 2015, the
              founder and owner of BellTrox, Sumit Gupta, was indicted by the United States
              in the Northern District of California for hacking. Mr. Gupta remains at large.

        c.    According to a June 9, 2020 press report by Thomson Reuters, BellTroX was
              involved in “one of the largest spy-for-hire operations ever exposed,” helping
              clients spy on more than 10,000 email accounts over a period of seven years.

                                                                                           21
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 23 of 47




        d.    BellTrox and CyberRoot shared servers and hacking infrastructure.

        e.    Preeti Thapliyal has the technical capability to conduct hacking and has stated
              in her profile and CV that while at BellTrox she, “Worked on Custom Build
              Phishing Campaigns Framework”, and “Created undetectable phishing
              Payloads”. Prior to working at BellTrox, she stated that she “Worked on a
              project of Hardware hacking using Rfid and Arduino”.

        f.    An employee of CyberRoot, Mr Vikash Kumar Pandey, admitted to an
              investigator acting for Mr Azima, Mr Jonas Rey - as was true - that:

                  i. CyberRoot was working to carry out hacking of Dr Massaad and Mr
                     Azima by around June or July 2015.

                 ii. In around July 2015, CyberRoot gained access to certain of Dr
                     Massaad’s data.

                 iii. In around March/ April 2016, CyberRoot gained access to certain of Mr
                     Azima’s data.

                 iv. CyberRoot utilised infrastructure established by BellTrox to carry out
                     this hacking.

        g.    The payments made by Vital on RAKIA’s behalf to CyberRoot.

        h.    The payments made by Gravitas to CyberRoot.


M.     THE DELETION OF MR BUCHANAN’S EMAILS

81.    Mr Buchanan was RAKIA’s primary disclosure custodian.

82.    On 3 October 2016, Mr Azima’s US lawyers sought assurances from Dechert that
       RAKIA had complied with its obligations to preserve documents. Dechert gave that
       assurance on 20 October 2016.

83.    Upon giving disclosure on 25 April 2019, RAKIA for the first time informed Mr
       Azima’s lawyers that a number of emails from Mr Buchanan’s email account had
       allegedly been deleted on 12 October 2016 and allegedly could not be recovered.




                                                                                          22
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 24 of 47




84.    The deletions were very substantial: For the First Trial:

        a.    Mr Azima disclosed 198 emails sent from Mr Buchanan to him. Only 1 of those
              emails apparently appears in the image RAKIA’s lawyers have of the “sent”
              items folder of Mr Buchanan’s account.

        b.    Mr Azima disclosed 106 emails that he sent to Mr Buchanan. Only 83 of these
              appear in the image of Mr Buchanan’s inbox.

85.    Mr Buchanan has claimed that the emails were mistakenly deleted by an Apple store
       employee without his permission when he attended the Apple store in London in
       October 2016.

86.    It is to be inferred that this account is false and that Mr Buchanan deliberately destroyed
       emails (including emails between Mr Buchanan and other parties on RAKIA’s side) in
       order to conceal evidence of wrongdoing:

        a.    It is highly unlikely that an Apple employee would delete substantial numbers
              of emails without a customer’s permission.

        b.    RAKIA accepted that if there had been such a mistaken deletion it would not
              have affected any part of the inbox or its sub-folders. But around 20% of Mr
              Buchanan’s inbox was missing (in addition to the 99% of his sent items folder).

        c.    Mr Buchanan had been asked about the preservation of his emails by RAKIA’s
              solicitors in August 2017, and had not told them of any incident at the Apple
              store in October 2016.

        d.    No documents of any kind were disclosed by RAKIA that showed Mr Buchanan
              to have attended the Apple store.

        e.    Mr Buchanan belatedly said in oral evidence that he had been accompanied to
              the Apple store by a “witness” but has never identified that person.


N.     MR GERRARD’S AND MR HUGHES’ EVIDENCE AS TO DEALINGS WITH
       MR AL SADEQ

87.    The Project Update refers to Mr Karam Al Sadeq, who was formerly the general counsel
       of RAKIA and was detained in RAK in around September 2014.



                                                                                               23
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 25 of 47




88.    RAKIA alleged that Mr Azima had sought to spread false media stories regarding
       abuses against prisoners in RAK, including allegations that Dechert was involved in
       the mistreatment of prisoners.

89.    The issues in the First Trial included whether allegations that prisoners were mistreated
       in RAK (and that Dechert was involved) were false.

90.    In the First Trial Mr Gerrard gave evidence that:

        a.    he interviewed Mr Al Sadeq only once;

        b.    in interviewing Mr Al Sadeq, he had followed the requirements of the Police
              and Criminal Evidence Act (‘PACE’), and/or had followed the requirements as
              closely as possible;

        c.    he only interviewed Mr Al Sadeq in the presence of Mr Al Sadeq’s lawyer;

        d.    when interviewing Mr Al Sadeq, he was accompanied by other local lawyers,
              from the firm Al Tamimi;

        e.    he did not believe that he had interviewed Mrs Al Sadeq;

        f.    he did not believe that he had interviewed Mr Al Sadeq before he was charged;

        g.    he had interviewed Mr Al Sadeq in prison.

91.    Following publication of the judgment, Mr Gerrard provided a belated “corrective
       witness statement” in which he admitted that:

        a.    he interviewed Mr Al Sadeq at least six times: four times in September and
              October 2014, once in August 2015, and once in April 2016; and had further
              ‘meetings’ with Mr Al Sadeq while Mr Al Sadeq was detained;

        b.    a process for interviewing prisoners resembling PACE had been put in place
              only in October 2015;

        c.    Mr Al Sadeq’s lawyer was not present for any of the interviews conducted in
              2014;

        d.    Al Tamimi did not attend any of the “at least” four interviews that occurred in
              2014, or the interview in April 2016;

        e.    he met with Mrs Al Sadeq on a number of occasions, and that these included
              multiple occasions that could be regarded as interviews;


                                                                                             24
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 26 of 47




        f.     he interviewed Mr Al Sadeq in: (i) the RAK general police headquarters; (ii) a
               military prison; and (iii) the RAK central courthouse;

        g.     he did in fact interview Mr Al Sadeq before he was charged; and

        h.     he learned that Mr Al Sadeq was represented by a lawyer in 2015.

92.    Mr Gerrard has since admitted that he was informed that Mr Al Sadeq had a lawyer on
       23 September 2014 (before Mr Al Sadeq was interviewed in October 2014).

93.    It is to be inferred that:

        a.     Mr Gerrard knowingly gave false evidence because he wished to minimise the
               suggestion that prisoners in RAK were improperly treated and to distance
               himself and Dechert from any allegation of mistreatment;

        b.     Mr Gerrard only filed his “corrective statement” because he was served with
               proceedings brought by Mr Al Sadeq against him, Mr Hughes, another Dechert
               solicitor (Ms Caroline Black), and Dechert, alleging their role in his
               mistreatment while in prison and realised that his false evidence might be
               exposed in those proceedings.

        c.     Mr Gerrard deliberately held back his ‘corrective evidence’ until judgment had
               been handed down.

94.    RAKIA v Bestfort Development LLP (Claim No. HC-2015-003109) is another case in
       which the Defendants (adverse to RAKIA) complain of hacking. Mr Page was involved
       in obtaining investigative services for RAKIA; and RAKIA was represented by Mr
       David Hughes (previously of Dechert, but now of Stewarts, RAKIA’s current
       solicitors).

        a.     In an application for an interim order pending an appeal, RAKIA relied upon a
               witness statement dated 3 December 2015 from Mr Hughes (then still a partner
               of Dechert) (‘8th Hughes’).

        b.     8th Hughes purported to provide information to the Court of Appeal as to new
               developments in the investigation conducted by Dechert on RAKIA’s behalf,
               and stated in paragraph 8:

               “Furthermore, the Investigation is still ongoing and new information
               continues to be uncovered: for example, I carried out interviews on 8
               October 2015 and 29 October 2015 with Mr Karam Al Sadeq, who

                                                                                          25
      Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 27 of 47




              was General Counsel of the First Appellant from November 2008 to
              November 2012, and Deputy CEO of the First Appellant to Dr
              Massaad from about June 2011 to November 2012. This was the first
              time that it has been possible to interview Mr Al Sadeq.”

        c.    That evidence was false. Mr Al Sadeq had been interviewed repeatedly in
              September and October 2014, as well as in August 2015, and Mr Hughes was
              himself present at interrogations of Mr Al-Sadeq in October 2014.

        d.    It is to be inferred that Mr Hughes gave false evidence in order to serve
              RAKIA’s interests, and that RAKIA and Mr Gerrard must have been party to
              him doing so.


O.     MR PAGE’S THREAT TO “IMPLICATE” OTHERS

95.    In August or September 2020, Mr Page told Mr Buchanan that “if I have to implicate
       Nick / Patrick, Decherts, Neil and the boss to get me out of this I will.” This statement
       referred to Mr Del Rosso (“Nick”), Mr Grayson (“Patrick”), Dechert, Mr Gerrard
       (“Neil”) and the Ruler (“the boss”).

96.    Mr Page has admitted making that statement in correspondence, but suggested it was
       only referring to the possibility that he might identify the working relations of those
       individuals and their knowledge of each other. That is an implausible attempt to gloss
       the plain meaning of the word “implicate”.

97.    It is to be inferred that Mr Page has information showing those parties to be involved
       in wrongdoing, including attempts to obtain confidential information from Mr Al
       Sadeq’s legal team and/or from Mr Azima and his associates.


P.     FURTHER PUBLICATION ON WETRANSFER SITES

98.    In addition to the Torrents, a large volume of data confidential to Mr Azima was
       disseminated on WeTransfer sites:

        a.    One dataset was made available on WeTransfer on 27 January 2017 (and deleted
              on or around 9 May 2019).

        b.    A further dataset was made available on WeTransfer on 3 June 2019, and
              remains available now.

                                                                                             26
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 28 of 47




99.     Mr Pandey has admitted to Mr Rey (which is alleged to be true) that CyberRoot made
        these data available on WeTransfer. It is inferred that CyberRoot did so on instructions
        from Mr Del Rosso, Vital or another agent of RAKIA.


IV.     THE HACKING OF MR AZIMA AND THE COVER UP OF THE FACTS
        RELATING TO IT

100.    The established facts, and the inferences which fall to be drawn from all of the facts,
        are set out below.

101.    Mr Azima’s emails and computers were hacked on one or more occasions, by one or
        more parties.

102.    Multiple individuals and entities were instructed to hack and disseminate Mr Azima’s
        data or procure others to do so and may have acted either together or in parallel. At
        least:

         a.      Mr Page sought to engage hackers to attack Mr Azima in connection with his
                 role in the “Project”.

         b.      Mr Del Rosso engaged CyberRoot, to carry out hacking of Mr Azima (and Dr
                 Massaad) and to disseminate Mr Azima’s data.

103.    Each of Mr Page and Mr Del Rosso did so as agents of RAKIA, and their knowledge
        and conduct is attributable to RAKIA.

104.    Mr Buchanan paid CyberRoot for unknown services, on behalf of RAKIA. It is a
        reasonable inference that such apparent retainer by Mr Buchanan of CyberRoot was in
        furtherance of the conspiracy and unlawful acts of RAKIA against Mr Azima.

105.    RAKIA:

         a.      procured the hacking of Mr Azima’s emails and computers on one or more
                 occasions;

         b.      procured the release of the Torrents so as to be able fraudulently to claim that it
                 had found and accessed the hacked data innocently on the internet; and

         c.      subsequently sought to cover up the true facts in regard to the hacking;

         d.      is liable both primarily and vicariously for the acts of Mr Gerrard, Mr Page, Mr
                 Del Rosso, Mr Buchanan and Mr Grayson.

                                                                                                 27
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 29 of 47




106.    That RAKIA did those things is supported by, in summary, the following matters of
        inference, circumstantial evidence and (in the case of the matters deposed to by Mr Rey
        set out herein) direct evidence (as set out in detail above):

         a.    RAKIA attempted to obtain information on Dr Massaad and Mr Azima through
               the “RAK Project”.

         b.    RAKIA engaged several agents to carry out the “RAK Project”, including Mr
               Page and Mr Grayson, who have been implicated in wrongdoing in other
               proceedings.

         c.    The Project Update.

         d.    RAKIA and Mr Page’s document destruction policy.

         e.    The false evidence at the First Trial about the Project Update and similar reports
               and Mr Page’s role.

         f.    The Ruler’s instructions to “target” and “go after” Mr Azima.

         g.    The malicious email attacks on Mr Azima and other persons identified by
               RAKIA in the Project Update and their timing.

         h.    The fact that email accounts belonging to Mr Azima were accessed.

         i.    The internal record in December 2015 that it had been “exposed as fact” that
               Mr Azima had participated in fraud, when no such exposure at that time had
               been demonstrated.

         j.    RAKIA’s ‘wider objectives’ in entering into the Settlement Agreement included
               to bind Mr Azima to a wide-ranging and one-sided duty of good faith,
               accompanied by an English jurisdiction clause.

         k.    Mr Gerrard’s threat in July 2016 that Mr Azima would be rendered ‘collateral
               damage’.

         l.    The Torrents emerged very shortly after settlement talks with Dr Massaad
               collapsed.

         m.    RAKIA advanced an untrue explanation for the discovery of the Torrents.

         n.    Mr Gerrard and Mr Buchanan sent deceptive emails purporting to ‘break the
               news’ of the Torrents.


                                                                                              28
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 30 of 47




         o.    Mr Del Rosso engaged CyberRoot on behalf of RAKIA and Vital was
               instrumental in paying it over $1m.

         p.    Mr Buchanan (through Gravitas) also made material payments to CyberRoot.

         q.    CyberRoot successfully hacked Mr Azima.

         r.    CyberRoot established the Torrents.

         s.    Mr Buchanan intentionally deleted a significant number of his emails and
               concocted a false cover story.

         t.    Mr Gerrard and Mr Hughes have both given false evidence as to their interviews
               with Mr Al Sadeq.

         u.    Mr Page has stated that he will “implicate” Mr Gerrard, Dechert, the Ruler, and
               Mr Del Rosso, as well as Mr Grayson.

         v.    RAKIA’s concealment and cover up of the true facts.

         w.    No party other than RAKIA has sought to use the hacked materials in
               proceedings against Mr Azima.

107.    Mr Page (as set out in detail above):

         a.    was closely involved in the “RAK Project”, and made the proposal to “gather
               intelligence on their [ie, the US team managed by Mr Azima] progress in order
               to monitor their activities and attempt to contain or ruin their plans”;

         b.    was party to a deliberate document destruction policy as to his work for RAKIA
               and RAK;

         c.    gave false evidence at the First Trial as to:

                    i. his role in the ‘Project Update’;

                   ii. his knowledge of Mr Azima before 2016;

                  iii. his explanations for his false evidence on those matters;

                  iv. his supposed ‘innocent discovery’ of the Torrents;

         d.    has been found in other proceedings to have links to hackers and has been
               implicated in other serious wrongdoing;




                                                                                           29
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 31 of 47




         e.    has stated that he would “implicate” Mr Gerrard, Dechert, Mr Del Rosso, the
               Ruler and Mr Grayson in wrongdoing;

         f.    received significant remuneration for his work for RAKIA;

         g.    has been identified by an unnamed source to an investigator as having sought
               assistance with hacking Mr Azima from as early as October 2014;

         h.    by inference was party to the hacking, the staged release of the data and the
               cover up.

108.    Mr Buchanan (as set out in detail above):

         a.    was the leading figure in RAKIA’s investigations, including the ‘RAK Project’;

         b.    instructed both Mr Page and Mr Gerrard;

         c.    was instructed by the Ruler to “target” and “go after” Mr Azima and discussed
               implementing those instructions with other individuals on RAKIA’s side;

         d.    briefed the Ruler that RAKIA’s “wider objectives” in entering into the
               Settlement Agreement in March 2016 were to bind Mr Azima to a wide-ranging
               and one-sided duty of good faith;

         e.    attended the meeting on 16 July 2016 at which Mr Gerrard threatened Mr
               Azima;

         f.    through Gravitas made substantial payments to CyberRoot;

         g.    was privy to Mr Page’s wrongful activities and party to the false evidence about
               them at the First Trial;

         h.    was party to the false version advanced in the First Trial as to the discovery of
               the Torrents;

         i.    was party to the staged ‘breaking the news’ emails;

         j.    deleted a significant number of emails in order to conceal his and RAKIA’s
               complicity in the hacking, and concocted a false cover story;

         k.    by inference, was party to the hacking, the staged release of the data and the
               cover up.

109.    Mr Gerrard:



                                                                                             30
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 32 of 47




         a.    was closely involved in the ‘RAK Project’ and RAKIA’s investigations and was
               both party to and involved in the development of its strategy in regard to Mr
               Azima at all material times;

         b.    gave instructions to Mr Page and was privy to his wrongful activities, and was
               party to the false evidence about them at the First Trial;

         c.    gave instructions to Mr Del Rosso and Vital to engage CyberRoot, by inference
               to procure the hacking;

         d.    was party to the staged ‘breaking the news’ emails;

         e.    was party to the false version advanced in the First Trial as to the discovery of
               the Torrents;

         f.    was the recipient of the ‘View from the Window’ document;

         g.    threatened Mr Azima on 16 July 2016, shortly before the release of the hacked
               data, that he would be rendered “collateral damage” if he did not switch sides
               to assist RAKIA and a settlement was not reached;

         h.    has been identified by Mr Page as someone he will implicate;

         i.    gave false evidence as to his involvement with Mr Al Sadeq, and was party to
               Mr Hughes doing so;

         j.    by inference, was party to the hacking, the staged release of the data and the
               cover up.

110.    Mr Gerrard’s knowledge and conduct is to be attributed to Dechert; and/or Dechert is
        vicariously liable for Mr Gerrard’s acts.


V.      PROPER LAW

111.    RAKIA has agreed in clause 7 of the Settlement Agreement that English law will apply
        in respect of it and that the courts of England and Wales have exclusive jurisdiction in
        respect of the same matters. The US Court of Appeals has determined that the scope
        of matters covered by this clause includes Mr Azima’s complaints of hacking against
        RAKIA. Mr Azima’s claims against RAKIA arising out of the above facts are
        accordingly subject to English law.



                                                                                             31
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 33 of 47




112.    The proper law applicable to Mr Azima’s claims against Dechert, Mr Gerrard, Mr
        Buchanan and Mr Page arising out of the hacking is the Federal law of the United States
        of America and the State law of the State of Missouri:

         a.    Pursuant to The Law Applicable to Contractual Obligations and Non-
               Contractual Obligations (Amendment etc.) (EU Exit) Regulations 2019 (the EU
               Exit Regulations) and subject to the amendments in article 11 of those
               Regulations, the Rome II Regulation EU 864/2007 (“Rome II”) remains
               applicable in the United Kingdom as Retained EU Law.

         b.    Pursuant to article 4 of Rome II,

               “(1) Unless otherwise provided for in this Regulation, the law
               applicable to a non-contractual obligation arising out of a tort/delict
               shall be the law of the country in which the damage occurs
               irrespective of the country in which the event giving rise to the
               damage occurred and irrespective of the country or countries in
               which the indirect consequences of that event occur.

               (2)    However, where the person claimed to be liable and the
               person sustaining damage both have their habitual residence in the
               same country at the time when the damage occurs, the law of that
               country shall apply.

               (3)      Where it is clear from all the circumstances of the case that
               the tort/delict is manifestly more closely connected with a country
               other than that indicated in paragraphs 1 or 2, the law of that other
               country shall apply. A manifestly closer connection with another
               country might be based in particular on a pre-existing relationship
               between the parties, such as a contract, that is closely connected with
               the tort/delict in question.”

         c.    Each of the claims arising from the hacking addressed below are claims “arising
               out of a tort/delict” within the meaning of article 4(1).

         d.    The damage suffered by Mr Azima occurred internationally upon the
               publication of the hacked data, but was most directly suffered in Missouri
               because that was at the time the state in which Mr Azima permanently resided
               and from which he conducted business.




                                                                                            32
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 34 of 47




113.    Alternatively, and in any event, the United States of America is the country, and the
        State of Missouri is the state, to which the torts or delicts are most closely connected,
        in that:

         a.        At the time of the hacking Mr Azima resided in and conducted business from
                   Missouri.

         b.        Mr Azima’s electronic devices which were hacked were ordinarily physically
                   stored in Missouri.

         c.        Mr Azima ordinarily accessed the data which was ultimately hacked in
                   Missouri.

         d.        The damage suffered by Mr Azima occurred internationally upon the
                   publication of the hacked data, but was most directly suffered in Missouri
                   because that was at the time the state in which Mr Azima permanently resided
                   and from which he conducted business.

114.    Alternatively,

         a.        the claims against all of the Defendants are subject to English law in
                   consequence of the choice of law in the Settlement Agreement, and the fact that
                   the Additional Defendants were acting as agents of RAKIA; or, further
                   alternatively,

         b.        the claims against RAKIA (as well as the other Defendants) are subject to US
                   Federal law and the State law of the State of Missouri for the reasons given in
                   the previous paragraphs.

115.    References to the Defendants collectively in setting out each of the claims below should
        in each case be read as references to the Defendants in regard to whom the claims are
        subject to English law, or US and Missouri law, as the case may be.




                                                                                               33
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 35 of 47




VI.     MR AZIMA’S CLAIMS


A.      CLAIMS UNDER ENGLISH LAW


        1.     Claims for unauthorised access, hacking, and theft of data

116.    The relevant provisions of the Data Protection Act 1998 (“DPA”) continue to have
        effect notwithstanding its repeal in 2018, pursuant to the Data Protection Act 2018,
        Schedule 20, paragraph 6.

117.    Section 5 of the DPA established territorial limitations on its application. Those
        limitations are inapplicable and/or RAKIA waived or is estopped from relying on those
        limitations by reason of having agreed that English law would govern its relations with
        Mr Azima, as set out above.

118.    The unauthorised access to Mr Azima's computers and emails, the hacking and theft of
        his data, and the disclosure on websites and other uses made by the Defendants of Mr
        Azima's stolen data constituted breaches of the DPA, actionable by Mr Azima against
        them. In particular:

         a.    The data RAKIA and the other Defendants obtained as a result of its hacking of
               Mr Azima's devices constitutes "data" under section 1(1) of the DPA. The
               hacking made each of the Defendants a "data controller" under that section,
               alternatively a "data processor".

         b.    As data controllers and data processors of Mr Azima's data, the Defendants had
               a duty under s4(4) to comply with the data protection principles in relation to
               all personal data obtained by their hacking.

         c.    Disclosure of Mr Azima's data online and the use of Mr Azima's data in pursuit
               of a campaign against him was a breach of the data protection principles in
               Schedule I, Part l of the DPA and specifically the principles that personal data
               be "processed fairly and lawfully" and that it be obtained "only for one or more
               specified and lawful purposes".

         d.    The Defendants are accordingly jointly and severally obliged under section 13
               of the DPA, to compensate Mr Azima for all resulting losses, including damages



                                                                                            34
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 36 of 47




               for both pecuniary and non-pecuniary loss and damages for distress occasioned
               by the breach.

         e.    Mr Azima is also entitled to an injunction to restrain further publication of his
               personal data obtained as a result of the hacking.

119.    Further and/or alternatively, to the application of the DPA, the Computer Misuse Act
        1990 (“CMA”) applies as follows. The CMA establishes territorial limitations on the
        provisions imposing duties. Those limitations are inapplicable and/or RAKIA waived
        or is estopped from relying on those limitations by reason of having agreed that English
        law would govern its relations with Mr Azima, as set out above.

120.    The unauthorised access to Mr Azima's computers and emails and the hacking and theft
        of his data was contrary to section 1 of the CMA:

         a.    This breach of statutory duty is actionable by Mr Azima.

         b.    The breach has caused Mr Azima loss and damage, as set out below.

         c.    The Defendants are therefore liable to pay damages.


        2.     Breach of Confidence and/ or Misuse of Private Information

121.    The information obtained through the hacking (or a substantial part of it):

         a.    was private and confidential to Mr Azima;

         b.    was of a nature such that Mr Azima had a reasonable expectation of privacy in
               respect of its contents;

         c.    had the necessary quality of confidence, such that any person obtaining the
               information without authorisation would come under a duty of confidentiality
               in respect of it.

122.    RAKIA and the Additional Defendants were responsible for the hacking, and thereby
        infringed Mr Azima’s reasonable expectation of privacy.

123.    Further, RAKIA and the Additional Defendants were under an obligation of confidence
        with respect to the information from the moment of its acquisition.

124.    The publication of the information on internet sources, its distribution and/or
        unauthorised use in (and in connection with) the proceedings before this Court infringed


                                                                                             35
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 37 of 47




        Mr Azima’s reasonable expectation of privacy, and the obligation that these parties had
        to respect the confidence of the information.

125.    These acts have caused serious detriment to Mr Azima.

126.    In the premises, the acquisition of the information through the hacking, and/or the
        publication and misuse by RAKIA of the information obtained through the hacking was
        a misuse of and/or unjustified publication of private information and/ or a breach of
        confidence.

127.    Mr Azima is therefore entitled to:

         a.    compensation for the financial loss and damage incurred in consequence upon
               the breach of confidence and/ or misuse of private information;

         b.    damages for the lost right to control private information and for the distress Mr
               Azima justifiably felt because his private information had been released into the
               public domain;

         c.    disgorgement of any gains accruing to any of the Defendants from their breach
               of confidence. The nature of these gains is not yet fully known, but will be
               particularised further if and when proper information and/or disclosure is
               provided.


        3.     Conspiracy to injure

128.    In the circumstances described above, RAKIA and the other Defendants (with or
        without others) entered into a combination and an agreed course of conduct, with the
        predominant intention of harming Mr Azima.

129.    The combination was covert and the full details are not known to Mr Azima, but it is
        alleged (without limitation) that it was formed and/or furthered:

         a.    when RAKIA instructed the Additional Defendants (separately or together) and
               Vital and Mr Del Rosso and through them CyberRoot to take steps to obtain Mr
               Azima’s private information and to ensure that it became accessible on the
               internet;

         b.    by the proposal in the Project Update to “gather intelligence”;



                                                                                             36
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 38 of 47




         c.       by the Ruler’s instructions in April and July 2015 to target Mr Azima and the
                  (undisclosed) communications which it can be inferred would have followed
                  acting on those instructions.

130.    The parties to the conspiracy put it into effect by:

         a.       procuring the hacking;

         b.       procuring the publication of Mr Azima’s data on the internet;

         c.       procuring or promoting the websites drawing attention to the exposure of his
                  private and confidential information;

         d.       thereafter, seeking to conceal and cover up such unlawful behaviour.

131.    This conspiracy caused significant harm to Mr Azima and his business interests.

132.    In the premises, the Defendants are liable to Mr Azima for damages for conspiracy to
        injure.


        4.        Unlawful Means Conspiracy

133.    In addition, and in any event, each of the acts in furtherance of the conspiracy
        (alternatively, some of them) was unlawful:

         a.       Hacking is unlawful under criminal law in England and Wales, as well as in the
                  United States and Missouri. It is also a civil wrong, as set out above and below.

         b.       The publication of Mr Azima’s data is unlawful: (i) in England and Wales as a
                  breach of confidence and/or a misuse of private information; and (ii) in the
                  United States and Missouri as set out below;

         c.       The procuring and promoting of websites is unlawful as a further or aggravated
                  infringement of Mr Azima’s privacy and/or disclosure of his private information
                  and/or interference with his business interests.

         d.       The concealment and cover up of the hacking was unlawful as it involved the
                  giving of false evidence.

134.    Each of the Defendants knew, or were reckless to the fact, that their acts in furtherance
        of the conspiracy were unlawful.




                                                                                                37
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 39 of 47




135.    This unlawful conspiracy caused significant harm to Mr Azima and his business
        interests.

136.    In the premises, the Defendants are liable to Mr Azima for damages for unlawful means
        conspiracy


B.      CLAIMS UNDER US FEDERAL LAW AND MISSOURI LAW

137.    As a result of their conduct described above, each of the Defendants are liable to Mr
        Azima under United States Federal Law and under Missouri Law for the losses which
        he has suffered particularised below; under one or more of the following causes of
        action.


        1.    Conspiracy to Disclose and Use Intercepted Wire, Oral, or Electronic
        Communications under the Wiretap Act (18 U.S.C. §§ 2511(1)(d) and 2520, 18
        U.S.C. § 371; and Disclosure and Use of Wire, Oral, or Electronic
        Communications under the Wiretap Act (18 U.S.C. §§ 2511(1)(c) and 2520)

138.    Each of the Defendants:

         a.       knowingly agreed and conspired with each other and with CyberRoot and others
                  to intercept Mr Azima’s data by hacking and to disclose Mr Azima’s intercepted
                  data in violation of 18 U.S.C. §§ 2511 and 2520; and

         b.       each of the Defendants took steps in furtherance of the conspiracy.

139.    It is a violation of 18 U.S.C. § 2511(c) for any person intentionally to disclose, or to
        make endeavours to disclose, to any other person the contents of any electronic
        communication, knowing or having reason to know that the information was obtained
        through the interception of electronic communication, where:

         a.       “Intercept” is defined as “the .. acquisition of the contents of any .. electronic ..
                  communication through the use of any electronic, mechanical, or other device.”
                  18 U.S.C. § 2510(4); and

         b.       “Electronic communication” means “any transfer of signs, signals, writing,
                  images, sounds, data, or intelligence of any nature transmitted in whole or in
                  part by a wire, radio, electromagnetic, photoelectronic, or photooptical system
                  that affects interstate or foreign commerce.”


                                                                                                    38
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 40 of 47




140.     The Defendants intercepted Mr Azima’s data by the hacking of his computers and
        email accounts and obtaining persistent, real-time access to Mr Azima’s accounts. The
        persistent access gave the Defendants immediate and contemporaneous copies of Mr
        Azima’s emails in real-time.

141.    The Defendants disclosed and endeavoured to disclose Mr Azima’s data by publishing
        the intercepted data on the Torrents. Defendants added new links to Mr Azima’s data
        multiple times and as recently as June 2019.

142.    The Defendants used and endeavoured to use the hacked data against Mr Azima
        including to damage him (and conspired in doing so).

143.    By being party to the hacking and the dissemination of Mr Azima’s data the Defendants
        knew or had reason to know that the data had been intercepted from Mr Azima.

144.    As a result of the conspiracy and the disclosure of Azima’s intercepted data, Mr Azima
        suffered damage.

145.    Since at least June 2018, the stolen data has continued to be publicly available on
        WeTransfer through links that were created on the instructions of the Defendants (or
        some of them), resulting in damage to Mr Azima.


        2.     Misappropriation of Trade Secrets, 18 U.S.C. §§ 1831, 1832, 1836

146.    In US Federal law:

         a.    The Defense of Trade Secrets Act creates a cause of action against “[w]hoever,
               with intent to convert a trade secret, that is related to a product or service used
               in or intended for use in interstate or foreign commerce, to the economic benefit
               of anyone other than the owner thereof, and intending or knowing that the
               offense will, injure any owner of that trade secret, knowingly . . . steals, or
               without authorization appropriates, takes, carries away, or conceals, or by
               fraud, artifice, or deception obtains” trade secrets. 18 U.S.C. § 1832(a)(1).

         b.    “An owner of a trade secret that is misappropriated may bring a civil action . .
               . if the trade secret is related to a product or service used in, or intended for use
               in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1).

147.    Mr Azima’s email accounts and computer systems stored trade secrets intended for use
        in interstate and foreign commerce, including but not limited to highly confidential
                                                                                                 39
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 41 of 47




        business plans and proposals, research supporting those plans and proposals (including
        costs and service projections), information concerning business strategies and
        opportunities, and contacts for important business relationships.

148.    The Defendants unlawfully conspired:

         a.    to take, appropriate, and obtain Azima’s trade secrets without authorization, by
               means of a cyberattack against him, knowing that Azima’s email accounts
               contained trade secrets and intending to steal them in order to harm Azima.

         b.    to disseminate those trade secrets and to continue to do so including as recently
               as June 2019.

149.    As a result of the conspiracy and hacking Mr Azima has suffered damage, which
        includes, but is not limited to, loss of business goodwill, loss in the value of his trade
        secrets and confidential business information, and harm to Mr Azima’s business.


        3.     The United States Computer Fraud and Abuse Act

150.    Under the United States Computer Fraud and Abuse Act ("CFAA"), I 8 U.S.C. § 1030,§
        1030, prohibitions and civil remedies are created for unauthorised access to computers
        in certain circumstances:

         a.    The CFAA designates as "protected computers" computers " used in or
               affecting interstate or international commerce": as defined by 18 U.S.C. §
               l030(e)(2)(8).

         b.    Mr Azima's computers were at all material times "protected computers" as so
               defined.

         c.    The CFAA prohibits a person from intentionally accessing a protected computer
               without authorisation and thereby obtaining information from that protected
               computer: 18 U.S.C. § 1030(a)(2)(C).

         d.    RAKIA and the other Defendants or persons acting on their behalf knowingly
               and intentionally accessed Mr Azima’s devices without Mr Azima's
               authorisation, thereby obtaining around 30GB of Mr Azima's data unlawfully.

         e.    In the premises, RAKIA's hacking was a breach of 18 U.S.C. § 1030(a)(2)(C).



                                                                                               40
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 42 of 47




151.    It is also contrary to the CFAA intentionally to access a protected computer without
        authorization, and as a result of such conduct, recklessly cause damage: 18 U.S.C.
        §l030(a)(5)(B).

         a.    The hacking of Mr Azima's devices enabled the Defendants to alter Mr Azima's
               data, contrary to this provision.

         b.    The CFAA provides a right to a civil remedy to recover damages including for
               loss: 18 U.S.C. §1030(e)(11).

152.    As a direct consequence of the hacking, Mr Azima was forced to dispose of and replace
        the computers infected as part of the hacking, and his business was disrupted.

153.    The Defendants thereby recklessly caused damage in violation of 18 U.S.C.
        §1030(a)(5)(B): and caused damage and actionable loss (as defined by 18 U.S.C. §
        1030(e)(11) to Mr Azima in violation of§ 1030(a)(5)(C); and are therefore liable to Mr
        Azima under the CFAA.


        4.      The Missouri Computer Tampering Act (“MCTA”)

154.    In terms of section 569.095.1, a person who undertakes “computer tampering” includes
        a person who:

         “knowingly and without authorization or without reasonable grounds to
         believe that he or she has such authorization: ..

         (3) Discloses or takes data, programs, or supporting documentation,
         residing or existing internal or external to a computer, computer system, or
         computer network; or

         (4) Discloses or takes a password, identifying code, personal identification
         number, or other confidential information about a computer system or
         network that is intended to or does control access to the computer system
         or network; or

         (5) Accesses a computer, a computer system, or a computer network, and
         intentionally examines information about another person; or

         (6) Receives, retains, uses, or discloses any data he or she knows or
         believes was obtained in violation of this subsection.”



                                                                                           41
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 43 of 47




155.    In terms of section 537.525 of the Revised Statutes of Missouri, Tampering with
        Computer Data, Computer Equipment or Computer Users Act, the owner of a computer
        system, computer network, or data, that has been tampered with is entitled to recover
        compensatory damages, including expenditures reasonably and necessary incurred to
        verify that a system, network, or data was not altered, damaged, or deleted by the access

156.    The hacking amounted to computer tampering within the meaning of the MCTA.

157.    Each of the Defendants were party to the computer tampering, and are therefore jointly
        and severally liable to Mr Azima for compensatory damages, including expenditures
        reasonably and necessary incurred to verify that a system, network, or data was not
        altered, damaged, or deleted by the access.


        5.     Invasion of Privacy Torts – Intrusion on the Seclusion of Another

158.    By being party to the hacking, each of the Defendants:

         a.    intentionally intruded on the solitude, seclusion, or private affairs of Mr Azima;

         b.    by a means that is unreasonable or highly offensive to a reasonable person in
               that:

                    i. the hacked data included secret and private subject matter;

                   ii. that the plaintiff had the right to keep secret; and

                  iii. which the defendants obtained in an unreasonable way.

159.    In consequence the Defendants are jointly and severally liable for damages for intrusion
        into his interest in privacy, for mental distress suffered through invasion of privacy, and
        for special damages.


        6.     Invasion of Privacy - Public Disclosure of Private Facts

160.    By being party to the hacking and dissemination of Mr Azima’s data, each of the
        Defendants was party to:

         a.    publication to a large number of persons;

         b.    without waiver or privilege;

         c.    of private matters in which the public had no legitimate concern; and

                                                                                                42
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 44 of 47




         d.    in such a way as to bring shame or humiliation to an individual of ordinary
               sensibilities.

161.    In consequence the Defendants are jointly and severally liable for damages for harm to
        his interest in privacy, for mental distress suffered through invasion of privacy, and for
        the specific damages caused by their disclosure.


        7.     Tortious Interference with Business Relationship and Business Expectancy

162.    Each of the defendants knew that Mr Azima conducted business as described above and
        had a valid expectancy of continuing to do so.

163.    By being party to the hacking and dissemination of Mr Azima’s data, the Defendants:

         a.     intentionally interfered with Mr Azima’s business and business expectancy;

         b.    by the employment of improper means,

         c.    causing the severance of business relationships and loss of business expectancy;

         d.    in circumstances in which the defendants had no legal right to interfere,

         e.    resulting in damage as particularised below.


        8.     Conspiracy

164.    By being party to the hacking and dissemination of Mr Azima’s data, each of the
        defendants was party to a civil conspiracy under Missouri law:

         a.    The defendants had a meeting of minds as to the pursuit of the unlawful hacking
               and the dissemination of the data; and

         b.    Each committed at least one act in furtherance of the conspiracy; and

         c.    The plaintiff was thereby damaged.




                                                                                               43
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 45 of 47




C.      LOSS, DAMAGE AND OTHER RELIEF


        1.     Pecuniary Losses

165.    By reason of the above wrongs, Mr Azima has suffered loss and damage for which
        RAKIA is liable to pay compensation.

166.    As a result of the hacking Mr Azima required professional assistance to investigate it
        and was forced to dispose of his previous devices and to purchase new ones, and as a
        result suffered the following damages:

         a.    Cost or professional services required (from ZP Consultants LLC) to investigate
               and mitigate the hacking, $183,000.

         b.    Replacement of 4 computers, $17,274

         c.    Protective software for 5 years, $18,784.

167.    In addition, Mr Azima suffered extensive damage to his business. Mr Azima is unable
        to particularise those damages pending:

         a.    the application for permission to appeal to the Supreme Court, and (if
               permission is granted) the appeal; and

         b.    the determination of the full extent of such hacking and the parties involved
               therein and/or its explanation by RAKIA.


        2.     Non-Pecuniary Losses

168.    The publication of Mr Azima’s private information and data caused substantial distress
        and emotional harm. A significant award is necessary to compensate for the distress
        and for the gross invasion of his privacy, in addition to damages to compensate for his
        pecuniary losses pleaded above.


        3.      Exemplary Damages

169.    The hacking was deliberate, and was procured by a State-sponsored entity deliberately
        in order to inflict damage on Mr Azima, on the cynical basis that he would (even if he
        could prove his complaint) be unable to be do anything to obtain compensation which


                                                                                            44
       Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 46 of 47




        would effectively remedy that damage including his resulting personal distress, or
        would deprive RAKIA of what it gained from the hacking of Mr Azima.

170.    In those circumstances, RAKIA should be liable for exemplary damages.


        4.     Disgorgement

171.    It is to be inferred that the Defendants (or some of them) accrued gains from their
        invasion of Mr Azima’s privacy and breach of his confidence, including in the form of
        fees for the provisions of their services.

172.    Mr Azima is therefore entitled to an order requiring that each of the Defendants account
        to Mr Azima for all financial gains made as a result of the invasion of his privacy and
        breach of his confidence.


        5.     Interest

173.    The Defendant is entitled to and claims interest on all compensation recovered pursuant
        to Section 35A of the Senior Courts Act l981.


        6.     Injunctive Relief

174.    In addition to the damages claimed, Mr Azima is entitled to and claims injunctive relief
        against RAKIA and the other Defendants to restrain their continuing wrongs and the
        ongoing breach of his rights. Mr Azima seeks an injunction requiring RAKlA and/or
        all of the Defendants:

         a.    to take all reasonable steps to remove or procure the removal of the websites,
               torrents, WeTransfer links or other internet sources containing statements about
               Mr Azima, and/or providing means for his private data to be accessed by others;

         b.    to deliver up and/or destroy all copies of his private data in their or their agents’
               possession;

         c.    to disclose the full extent of such hacking and the parties involved therein
               including pursuant to the Norwich Pharmacal jurisdiction so that Mr Azima
               may vindicate his rights as against any such additional wrongdoers.



                                                                                                 45
        Case 1:21-mc-00501-PGG Document 1-3 Filed 06/29/21 Page 47 of 47




                                                                         TIM LORD Q.C.

                                                              THOMAS PLEWMAN Q.C.

                                                                           HUGO LEITH



Statement of truth

I believe that the facts stated in this Amended Counterclaim and Claim against Additional
Defendants are true. I understand that proceedings for contempt of court may be brought
against anyone who makes, or causes to be made, a false statement in a document verified by
a statement of truth without an honest belief in its truth.



Signed:        ………………………..

Date:          [____] 2021

Name:          Farhad Azima




                                                                                        46
